Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 31, 2015

                                    No. 04-15-00399-CV

                      IN THE INTEREST OF L.D.F., et al., Children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01274
                        Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
        The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief
is due on September 14, 2015.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court